Name: Commission Regulation (EEC) No 3683/91 of 17 December 1991 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/3718 . 12. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3683/91 of 17 December 1991 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 3060/91 (4), introduced arrangements for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ; Whereas it is necessary to adjust the butter price in order to make the intervention butter more attractive and to adjust accordingly the security to be lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3143/85 is hereby amended as follows :  in paragraph 1 , 'ECU 191 ' is replaced by 'ECU 196',  in the first indent of the first subparagraph of para ­ graph 4, 'ECU 210' is replaced by 'ECU 215'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 150, 15. 6. 1991 , p. 19. (3) OJ No L 298, 12. 11 . 1985, p. 9 . (4) OJ No L 289, 19. 10. 1991 , p . 23.